63 B.R. 221 (1986)
In re BOCK LAUNDRY MACHINE CO., Debtor.
Regina MEYERS, et al., Appellants,
v.
BOCK LAUNDRY MACHINE CO., Appellee.
Bankruptcy No. 83-00101, Misc. No. 86-7034.
United States District Court, N.D. Ohio, W.D.
May 13, 1986.
WALINSKI, Senior District Judge.
This matter is before the Court on Bock Laundry's unopposed motion to dismiss the appeal taken by Regina Meyers and Daisey Meyers (hereinafter "Meyers").
On December 20, 1985, Meyers filed a notice of appeal of the final order of the Bankruptcy Court, 56 B.R. 84, denying the creditor's motion to accept late filing of proofs of claim. Since the filing of the notice of appeal, Meyers has taken no other action. While it is true that the failure of an appellant to take any steps other than the timely filing of a notice of appeal "does not affect the validity of the appeal," B.R. 8001 cautions that such failure may serve as a ground for dismissal of the appeal.
Upon a review of the record, the Court finds that dismissal is appropriate in this *222 case. Pursuant to B.R. 8006, Meyers is required to "file with the clerk of the bankruptcy court and serve on the appellee a designation of the items to be included in the record on appeal and a statement of the issue to be presented. . . ." Meyers has failed to take this action within the requisite ten days after filing of the notice of appeal. Nor has Meyers moved for an extension of time in which to comply with the foregoing requirements. See B.R. 9006.
Accordingly, it is
ORDERED that appellee's motion to dismiss this appeal is granted.